DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 8 are objected to because of the following informalities:
In Reference to Claims 1 and 8
In line 10, the acronym “EGR” should be defined before being used in the claims.
In Reference to Claims 1 – 8
The claims contain several typographical errors and other matters of form.  The Office suggests amending the claims as has been presented in the rejection of claims under 35 U.S.C. 103 detailed below.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “variable valve mechanism” and “EGR device” in claims 1 and 8.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 6
This claim recites the limitation “the engine output shaft” which lacks sufficient antecedent basis in the claim.

Claim 7 is rejected by virtue of its dependency from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0338617 to Byrd et al. (Byrd) in view of US Patent Application Publication No. 2016/0186704 to Murotani et al. (Murotani).
In Reference to Claim 1
Byrd teaches (see Byrd and Figs. 1 and 2 below):
A vehicle powertrain unit comprising:
An engine body (Fig. 2 – reference character 12) including a cylinder block (200) and a cylinder head (202) coupled to a top surface of the cylinder block;
A camshaft (60, 64) arranged at the cylinder head;
A variable valve mechanism (68) mounted on a first end of the camshaft, the variable valve mechanism configured to change a rotational phase of the camshaft with respect to a crankshaft of the engine (Byrd paragraph [0020]); and
An intake passage (Fig. 1 – reference character 14) connected to a first side face of the engine body and an exhaust passage (16) connected to a 
Byrd does not teach the following which is taught by Murotani (see Murotani and Fig. 2M below):
An exhaust gas recirculation (EGR) device (Fig. 2 – reference character 7) provided outside the engine body (3), the EGR device configured to connect the intake passage to the exhaust passage (Murotani paragraph [0032]).
Wherein the EGR device is located closer to the cylinder block than the variable valve mechanism in a vertical direction such that the variable valve mechanism overlaps at least a part of the EGR device when viewed from above (as seen from Figs. 2 and 2M*).
* – It is to be noted that, when combined, the EGR device of Murotani disposed on the lower rear surface of the cylinder head would be overlapped by the rear-facing intake cam phaser of Byrd when viewed from above.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Murotani to incorporate an EGR device outside the engine body within the powertrain assembly of Byrd since it would serve to lower a combustion temperature and, thus, suppress to occurrence of NOx as taught by Murotani (paragraph [0004]).  It would have been further obvious to arrange the EGR device at a location vertically between the cylinder block and the variable valve mechanism such that the variable valve mechanism at least partially overlaps the EGR device when viewed from above within the powertrain 

In Reference to Claim 2
Byrd does not teach the following which is taught by Murotani:
In addition to all the limitations of claim 1 discussed above, wherein the EGR device includes an EGR cooler (Fig. 2M – reference characters 22, 34) interposed in an EGR passage (20) configured to connect the intake passage to the exhaust passage (Murotani paragraph [0032]).
Wherein the variable valve mechanism overlaps the EGR cooler when viewed from above (as seen from Figs. 2 and 2M*).
* – It is to be noted that, when combined, the EGR cooler of Murotani disposed on the lower rear surface of the cylinder head would be overlapped by the rear-facing intake cam phaser of Byrd when viewed from above.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Murotani to include an EGR cooler in an EGR passage within the powertrain assembly of Byrd since it would prevent a deterioration in charging efficiency of intake air as taught by Murotani (paragraph [0005]).  It would have been further obvious to arrange the EGR cooler at a location vertically between the cylinder block and the variable valve mechanism such 

In Reference to Claim 4
Byrd teaches:
In addition to all the limitations of claim 1 discussed above, further comprising a transmission (Fig. 2 – reference character 78) coupled to a first end of the cylinder block which is directly below the first end of the camshaft (as seen from Fig. 2),
Wherein the EGR device is arranged between the variable valve mechanism and the transmission in the vertical direction (as seen from Figs. 2 and 2M*).
* – It is to be noted that, when combined, the EGR device of Murotani disposed on the lower rear surface of the cylinder head would be vertically between the rear-facing intake cam phaser and the transmission of Byrd.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Murotani as applied to claim 4 above, and further in view of German Patent Application Publication No. DE 10 2017 120 415 A1 to Bernd et al. (Bernd) [hereinafter, all references to this document will be made with respect to its machine translation appended hereto].
In Reference to Claim 5
Neither Byrd nor Murotani teach the following which is taught by Bernd (see Bernd and Fig. 1B below):
In addition to all the limitations of claim 4 discussed above, wherein the EGR device (Fig. 1B – reference characters 3, 9) is supported by the transmission (4).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Bernd to arrange the EGR device of Murotani so as to be supported by the transmission of Byrd within the powertrain assembly of Byrd, as modified by Murotani, since it would enable EGR to be provided in an internal combustion engine when there is little space available such as in motorcycles and small vehicles as taught by Bernd (paragraph [0004]).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Murotani as applied to claim 4 above, and further in view of Japanese Patent Application Publication No. JP 2004/074910 A to Sumita et al. (Sumita) [hereinafter, all references to this document will be made with respect to its machine translation appended hereto].
In Reference to Claim 6
Neither Byrd nor Murotani teach the following which is taught by Sumita (see Sumita and Fig. 2S below):
In addition to all the limitations of claim 4 discussed above, wherein the engine (Fig. 2S – reference character 4) is mounted in an engine compartment (2) of a vehicle, the engine compartment including:
A hood (14) arranged above the engine and rising from front to rear in a front-rear direction of the vehicle (as seen from Fig. 2S); and
A partition (1) defining at least a rear face of the engine compartment (Sumita page 3; lines 107 – 111),
Wherein the partition includes a tunnel (6a) located behind the engine and extending in the front-rear direction (as seen from Fig. 2S and page 4; lines 127 – 130), and
Wherein the engine is positioned such that an engine output shaft of the engine extends along the front-rear direction, the variable valve mechanism faces the partition, and the transmission is inserted in the tunnel (as seem from Figs. 2 and 2S*).
It is to be noted that, when combined, the rear-facing intake cam phaser would face the partition of Sumita and the transmission of Byrd would be inserted in the tunnel of Sumita.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sumita to enclose the engine in a front engine compartment of a vehicle, the engine compartment comprising a rear partition serving as a rear wall of the engine compartment and a tunnel configured to receive the transmission of the powertrain assembly of Byrd, as modified by Murotani, since it would enable an arrangement space for various vehicle auxiliary machines to be formed at a position rearward from the engine and the degree of freedom in layout of various vehicle auxiliary machines to be increased as taught by Sumita (page 2; lines 52 – 54).

In Reference to Claim 7
Byrd teaches:
In addition to all the limitations of claim 6 discussed above, wherein a fuel pump is attached to the engine at a position forward of the first end of the cylinder block in the front-rear direction (Byrd paragraph [0042]*).
* – It is to be noted that Byrd teaches a high pressure fuel pump which engages external cams of the camshaft.  Since the camshaft is forward of the first end of the cylinder block (as seen from Fig. 1), the fuel pump would also be forward of the first end of the cylinder block.
Allowable Subject Matter
Claims 3 and 8 contain allowable subject matter.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


    PNG
    media_image1.png
    748
    503
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    573
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    512
    736
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    591
    497
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    346
    373
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beyer et al. (US 2017/0276095); Yoshida et al. (US 2013/0206120); McCarthy, Jr. et al. (US 2020/0018197); and Kato et al. (WO 2015/152375 A1) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746